Citation Nr: 1143636	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  06-29 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.. § 1151 for a thoracolumbar spine disorder and diagnosed degenerative disc disease.  

2.  Entitlement to service connection for a cervical spine disorder as secondary to a thoracolumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Sonia C. Lawson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from march 1967 to October 1968.  

In September 2008, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

In an April 2010 decision, the Board denied the Veteran's appeal as to the issues stated on the instant document.  He appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In April 2011, the Clerk of the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties) to vacate the April 2010 decision and remand the matter to the Board for action consistent with the terms of the joint motion.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND





Accordingly, the case is REMANDED for the following action:

1. 





The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


